Citation Nr: 0812525	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cancer of the nasal 
pharynx.

2.  Entitlement to service connection for otitis.

3.  Entitlement to service connection for bilateral 
osteoradionecrosis, secondary to treatment for nasopharyngeal 
cancer.

4.  Entitlement to service connection for dental problems, 
secondary to treatment for nasopharyngeal cancer.

5.  Entitlement to service connection for headaches, to 
include as secondary to treatment for nasopharyngeal cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
November 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.


FINDINGS OF FACT

1.  The evidence fails to show that cancer of the nasal 
pharynx was caused by the veteran's military service.

2.  The evidence demonstrates that the veteran's otitis 
externa and otitis media is the result of treatment for a 
non-service connected disability, nasopharyngeal cancer.

3.  The veteran's bilateral osteoradionecrosis was caused by 
treatment for a non-service connected disability, 
nasopharyngeal cancer.

4.  The veteran's dental problems were caused by treatment 
for a non-service connected disability, nasopharyngeal 
cancer.

5.  The evidence fails to link a headache disability to 
either the veteran's time in service or to a service-
connected disability.





CONCLUSIONS OF LAW

1.  Criteria for service connection for nasopharyngeal cancer 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Criteria for service connection for otitis have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).  

3.  Criteria for service connection for bilateral 
osteoradionecrosis have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).

4.  Criteria for service connection for dental problems have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2007).

5.  Criteria for service connection for headaches have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

The veteran was discharged from service in November 1986, and 
he was diagnosed with nasopharyngeal cancer in mid-1991.  The 
veteran also tested positive for the Epstein-Barr virus in 
1991 when his doctors tested him for the disease immediately 
following his diagnosis of nasopharyngeal cancer.  The 
veteran stated that when he was diagnosed with nasopharyngeal 
cancer in 1991 his physician asked him if he had ever 
traveled in the Middle East as the cancer was very rare in 
North America.  He reported that the doctor told him that the 
cancer was so rare that the hospital had initially 
misdiagnosed the cancer as Oat Cell Cancer (and the veteran 
submitted a medical record from August 1991 showing the 
misdiagnosis).  

In the veteran's discharge summary following his treatment, 
it was noted that patients with nasopharyngeal cancer, 
especially from the Middle East, have a predisposition to 
having been exposed to the Epstein-Barr virus with high 
association of this virus.  In October 1991 a VA consultation 
report noted that the veteran had served as a crew chief on 
helicopters and had been stationed throughout the Middle 
East, and it was noted that this fact may be very pertinent 
to his present condition (nasopharyngeal cancer). 

The veteran submitted medical studies that suggested a link 
between the Epstein-Barr virus and the onset of 
nasopharyngeal cancer, and indicated that there was a higher 
incidence of nasopharyngeal cancer among Southeast Asian and 
Northern African countries, than with Western countries.  The 
veteran stated that he was stationed for roughly 40 days in 
Turkey while in the Navy, and he indicated that flew into 
Lebanon on several occasions (for which he was awarded the 
Navy Expeditionary Medal that was given for engagements in 
Lebanon between January and March 1984).

These studies also indicated that a clear etiology for 
nasopharyngeal cancer was lacking and it was thought 
generally to be the result of both genetic susceptibility and 
environmental factors such as carcinogens and infection with 
the Epstein-Barr virus.  Another study suggested that eating 
salt-preserved foods during early child could increase the 
risk of getting cancer.  A higher incidence of nasopharyngeal 
cancer is also seen in people of Asian descent.

The veteran also submitted a report from the Veteran's 
Administration in Australia which appears to allow a 
presumptive type of service connection when a veteran has a 
malignant neoplasm of the nasopharynx and was previously 
infected with the Epstein-Barr virus.  However, no such 
similar provision exists under U.S. law.

The veteran stated that he had the Epstein-Barr virus in 
service, but service medical records fail to document any 
specific diagnosis of, or treatment for, this illness.  
Service medical records do reflect that the veteran was 
treated in May 1985 with complaints of headaches, aching, ear 
congestion, and an inability to clear his ears, and he was 
diagnosed with sinusitis; and in 1986 the veteran had a non-
pruritic rash which was diagnosed as pityriasis rosea.  The 
veteran contends that he had sinus pain and headaches from 
the time he was discharged from service in 1986 through the 
diagnosis of cancer in 1991.  The veteran also stated in a 
February 2003 letter that he began having headaches in 1987, 
which he initially attributed to changing climates from 
Virginia to Kansas City, but he reported that the headaches 
continued in 1988 and 1989 and he eventually sought medical 
treatment for them in 1990.

The doctors treating the veteran for his cancer indicated 
that there was a link between the Epstein-Barr virus and 
nasopharyngeal cancer, and they found that the veteran indeed 
had both illnesses.  The doctors also indicated that the 
Epstein-Barr virus was more prevalent in the Middle East.  
However, they did not specifically find that the veteran had 
contracted Epstein-Barr virus while in service.

As such, the veteran's claim was remanded to determine 
whether he contracted the Epstein-Barr virus during his time 
in service; and, if so, whether it is as likely as not that 
the Epstein-Barr virus led to his nasopharyngeal cancer; or, 
more generally, whether the veteran's nasopharyngeal cancer 
was caused by his military service.  

In September 2007, the veteran underwent a VA examination.  
The examiner noted that he reviewed the veteran's claims file 
in conjunction with the examination.  The examiner noted that 
he found no disease process consistent with mononucleosis in 
the veteran's claims file, although the veteran was 
seropositive for the Epstein-Barr virus.  The examiner 
diagnosed the veteran with chronic otitis externa 
(bilateral), with chronic Eustachian tube dysfunction, with 
episodic otitis media, and with mild, chronic sphenoid 
sinusitis; and he opined that the chronic otitis externa, the 
chronic Eustachian tube dysfunction/otitis media were as 
likely as not due to the radiotherapy for his nasopharyngeal 
cancer.  He indicated that he found no evidence to suggest 
that any of these conditions were the direct result of the 
veteran's time in service as they were all known sequelae of 
x-ray therapy.  

With regard to the veteran's nasopharyngeal cancer, the 
examiner indicated that 90 to 95 percent of the adult 
population in the U.S. was seropositive for the Epstein-Barr 
virus, and furthermore, the link between the presence of the 
Epstein-Barr virus and mononucleosis is much clearer than is 
the link between the Epstein-Barr virus and nasopharyngeal 
cancer.  As such, the examiner declined to link the veteran's 
nasopharyngeal cancer to his time in service, indicating that 
to do so would have been speculative.

While the veteran believes that his nasopharyngeal cancer was 
the result of his contracting the Epstein-Barr virus while he 
was in service in the Middle East, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between his nasopharyngeal cancer and his 
time in service.  

The veteran has also submitted a number of medical articles 
in support of his theory of entitlement.  The Board notes 
that, with regard to medical treatise evidence, the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  In the present case, the treatise evidence 
submitted by the appellant is not accompanied by the opinion 
of any medical expert, and while it suggests that there might 
be some link between the Epstein-Barr virus and 
nasopharyngeal cancer, there is no indication that this was 
the cause of the veteran developing nasopharyngeal cancer.  
Additionally, the examiner who provided the medical opinion 
in September 2007 reviewed the veteran's claims file in 
conjunction with the examination, and therefore saw the 
treatise evidence, but he nevertheless still concluded that 
it was too speculative to relate the veteran's nasopharyngeal 
cancer to his time in service.  As such, the Board concludes 
that this information alone is insufficient to establish the 
required medical nexus opinion.

The veteran's claims file is void a medical opinion of record 
indicating that it is as likely as not that the veteran 
developed nasopharyngeal cancer as a result of his time in 
service.  While the veteran has advanced possible causes for 
the cancer, the balance of the evidence still fails to make 
it at least as likely as not that the cancer was a product of 
his time in service.  As such, the criteria for service 
connection have not been met, and the veteran's claim of 
entitlement to service connection for nasopharyngeal cancer 
is denied. 

The veteran has also filed claims for service connection of 
bilateral osteoradionecrosis, for dental problems, and for 
headaches, to include as secondary to treatment for 
nasopharyngeal cancer.

With regard to osteoradionecrosis, a private doctor, Dr. 
Podnos wrote a letter in December 2002 indicating that the 
veteran's osteoradionecrosis was secondary to the radiation 
treatment he received for his nasopharyngeal cancer.  The 
evidence of record does not otherwise contradict this 
statement; and, as service connection for nasopharyngeal 
cancer has been denied, it follows that service connection 
for a disability that is secondary to it must also be denied.  
Accordingly, the veteran's claim of entitlement to service 
connection for osteoradionecrosis is denied.

With regard to dental problems, a private doctor, Dr. 
Mendenhall, wrote a letter in October 2003 indicating that as 
a result of the radiation treatment for his nasopharyngeal 
cancer, the veteran developed significant tooth bone damage 
and loss.  The evidence of record does not otherwise 
contradict this statement; and, as service connection for 
nasopharyngeal cancer has been denied it follows that service 
connection for a disability that is secondary to it must also 
be denied.  Accordingly, the veteran's claim of entitlement 
to service connection for dental problems is denied.

With regard to headaches, the veteran contends that he had 
sinus pain and headaches from the time he was discharged from 
service in 1986 through the diagnosis of cancer in 1991.  The 
veteran also stated in a February 2003 letter that he began 
having headaches in 1987, which he initially attributed to 
changing climates from Virginia to Kansas City, but he 
reported that the headaches continued in 1988 and 1989 and he 
eventually sought medical treatment for them in 1990.

Service medical records do reflect that the veteran was 
treated several times in service for headaches.  In February 
1979 the veteran sought treatment for a headache.  In May 
1983, the veteran was noted to have had frontal headaches, 
and he was assessed with a viral syndrome.  In July 1985, the 
veteran again had headaches with congestion and was diagnosed 
with sinusitis.  In October 1985, the veteran had headaches 
and was assessed with a viral syndrome.  It appears that the 
headaches in service were associated with the veteran's 
sinusitis, as headaches were only listed as a symptom when 
sinusitis was diagnosed or when a viral syndrome was 
diagnosed.

On his original claim, the veteran indicated that his 
headaches had begun in January 1987, following his discharge 
from service in 1986.  At a VA examination in October 1991 it 
was noted that in January 1990, the veteran developed severe 
headaches with nausea, vomiting, and weight loss.  The 
symptoms persisted until May when the veteran sought medical 
treatment and was diagnosed with nasopharyngeal cancer.  No 
treatment records have been presented showing treatment for 
headaches since the early 1990s.

The veteran was provided with a VA examination to determine 
the etiology of his headaches; and in September 2007 a VA 
examiner indicated that he did not think the veteran's 
headaches were sinogenic as the veteran's sinusitis was very 
mild.  The examiner also failed to relate the veteran's 
headaches to his time in service.  

As such, the veteran's claims file is void of a medical 
opinion of record which relates the veteran's headaches to 
his time in service; and the veteran himself indicated that 
the headaches began after he was discharged from service.  

As such, the criteria for service connection for headaches 
have not been met, and the veteran's claim is therefore 
denied.

Regarding "otitis," service medical records reflect that 
the veteran was treated in 1981 for otitis media.  He was 
treated with medication, and there was no additional 
treatment sought for otitis media during the veteran's 
additional five years in service.  In October 1990, the 
veteran was diagnosed with otitis media, and a CT of the 
veteran's sinus in January 1991 demonstrated left mastoiditis 
with left otitis media.  More recently, in December 2002, the 
veteran's private ear, nose, and throat doctor, Dr. Podnos 
indicated that the veteran had potential for chronic otitis 
externa, and the veteran's representative has suggested the 
veteran has continued relevant treatment.  

Based on this information, the veteran was provided with a VA 
examination.  The examiner reviewed the veteran's claims 
file; and, after examining the veteran, the examiner 
diagnosed the veteran with chronic otitis externa and chronic 
Eustachian tube dysfunction with secondary otitis media.  
However, the examiner opined that both the otitis externa and 
the Eustachian tube dysfunction were the result of the 
veteran's treatments for nasopharyngeal cancer, which was 
determined not to be the result of the veteran's time in 
service.  The examiner explained that he did not have 
evidence that convinced him that the veteran's chronic otitis 
externa or chronic otitis media were connected to his time in 
service as they were known sequelae of radiation therapy.

While the veteran believes that his otitis is related to his 
time in service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his is not competent 
to provide the requisite nexus between his otitis and his 
time in service.  

Accordingly, the criteria for service connection for otitis 
media and otitis externa have not been met, and the veteran's 
claim is therefore denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in March 2007, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained, as have 
the veteran's service medical records, and some treatise 
evidence regarding nasopharyngeal cancer and the Epstein-Barr 
virus was associated with the veteran's claims file.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for nasopharyngeal cancer is denied.

Service connection for otitis is denied.

Service connection for bilateral osteoradionecrosis, 
secondary to treatment for nasopharyngeal cancer, is denied.

Service connection for dental problems, secondary to 
treatment for nasopharyngeal cancer, is denied.

Service connection for headaches, to include as secondary to 
treatment for nasopharyngeal cancer, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


